United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, ROSELAND POST
OFFICE, Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-914
Issued: August 1, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 12, 2014 appellant filed a timely appeal of a January 31, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) concerning the denial of an additional
schedule award. The Board assigned Docket No. 14-914.
On April 10, 2010 appellant, then a 54-year-old carrier technician, filed a traumatic injury
claim alleging that on April 8, 2010 she injured her left foot while casing mail. OWCP accepted
the claim for left tibialis tendinitis, left plantar fibromatosis, left Achilles tendinitis and left
Achilles tendon rupture. On March 18, 2013 appellant filed a claim for a schedule award. By
decision dated September 9, 2013, OWCP found the evidence insufficient to establish that
appellant was entitled to an additional schedule award. It noted that she had previously been
issued a schedule award for a 28 percent permanent impairment to her left lower extremity under
File No. xxxxxx872 and that therefore she was not entitled to an increased impairment. By
decision dated January 31, 2014, OWCP denied modification.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further

indicates that the cases should be doubled as soon as the need to do so becomes apparent.1 As
OWCP based the denial of appellant’s claim for a schedule award granted under File No.
xxxxxx872, the Board concludes that OWCP should have doubled the case files in accordance
with its procedures. As the record before the Board does not contain evidence from the prior
claim referenced by OWCP, the Board is unable to properly address and adjudicate the schedule
award issue. On remand, OWCP should combine the present case record, OWCP File No.
xxxxxx929, with OWCP File No. xxxxxx872. After combining these case records, OWCP
should consider the evidence contained in the combined case record and, following any
necessary further development, issue a de novo decision on the issue of whether appellant is
entitled to an additional schedule award. Accordingly, the January 31, 2014 decision denying
appellant’s claim for a schedule award should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2014 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: August 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000); See T.M., Docket Nos. 09-1090 & 09-2226 (issued March 8, 2010).

2

